DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 04/09/2021.  An initialed copy is attached to this Office Action.

Response to Amendment
This Office action is in response to the communication filed 11/30/2021.
The Cancellation of Claims 1-15, filed 11/30/2021, are acknowledged and accepted.
Newly submitted Claims 16-32, filed 11/30/2021, are acknowledged and accepted.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Ghoroury et al. (2013/0258451), hereinafter El-Ghoroury.
Regarding claims 16 and 26, El-Ghoroury discloses, in figures 2 and 3, an emissive directional light modulator (spatio-temporal directional light modulator) (paragraph 0032) comprising: a control layer (QPI drive circuitry) (paragraph 0034); a solid state light (SSL) emitting display layer (QPI pixels) (paragraph 0033), comprising an array of light emitting pixels (G1, G2, ….GN, pixel modulation groups) (paragraph 0033), positioned above and controllable from the control layer to emit light (paragraph 0033 discloses light emitted from each of the pixels in this group of pixels); and a directional modulation layer (220, WLO micro lens array (MLA)) comprising a plurality of de-centered, or tilted, or spatially modulated, refractive optical elements positioned above the SSL emitting display layer, each optical element to directionally modulate light coupled to it from a corresponding light emitting pixel in a respective direction (paragraph 0033 discloses wherein the 2-dimensional array MLA 220 of FIG. 2 would then represent the spatial modulation array of the spatio-temporal directional light modulator of this invention with the temporally multiplexed directions (d.sub.1i, d.sub.2i, . . . , d.sub.ni); i=1, 2, . . . , representing the multiplicity of light modulation directions individually addressable through temporal addressability of the pixels (p.sub.1, p.sub.2, . . . , p.sub.n) of the QPI device 210 comprising each pixel modulation group). Further regarding claim 31, wherein the directional modulation layer is comprised of pixel level refractive micro optical elements in the form of de-centered micro lenses of successive layers of dielectric materials with different indexes of refraction (paragraph 0033).
Regarding claim 17, El-Ghoroury discloses, in figures 2 and 3, an emissive directional light modulator (spatio-temporal directional light modulator) (paragraph 0032), wherein the solid-state light emitting display layer comprising the array of light emitting pixels (G1, G2, ….GN, pixel modulation groups) comprise a plurality of pixelated III/IV semiconductor layers to emit at least partially collimated, pixelated light (paragraph 0033).
Regarding claim 18, El-Ghoroury discloses, in figures 2 and 3, an emissive directional light modulator (spatio-temporal directional light modulator) (paragraph 0032), wherein each optical element to directionally modulate light coupled to it from the corresponding light emitting pixel in a respective direction comprises each optical element to directionally modulate light coupled to it from a corresponding light emitting pixel in a pre-selected respective direction (paragraph 0033 discloses wherein the 2-dimensional array MLA 220 of FIG. 2 would then represent the spatial modulation array of the spatio-temporal directional light modulator of this invention with the temporally multiplexed directions (d.sub.1i, d.sub.2i, . . . , d.sub.ni); i=1, 2, . . . , representing the multiplicity of light modulation directions individually addressable through temporal addressability of the pixels (p.sub.1, p.sub.2, . . . , p.sub.n) of the QPI device 210 comprising each pixel modulation group).
Regarding claim 19, El-Ghoroury discloses, in figures 2 and 3, an emissive directional light modulator (spatio-temporal directional light modulator) (paragraph 0032), wherein the plurality of de- centered, or tilted, or spatially modulated, refractive optical elements comprise a plurality of de- centered, or tilted, or spatially modulated, refractive micro-lenses (paragraph 0032 discloses WLO micro lens array (MLA) 220 mounted directly on top of its emissive surface with the entire assembly being temporally articulated around at least one axis, and preferably around both its x and y axes).
Regarding claim 20, El-Ghoroury discloses, in figures 2 and 3, an emissive directional light modulator (spatio-temporal directional light modulator) (paragraph 0032), wherein the array of light emitting pixels are divided into groups (G1, G2, ….GN, pixel modulation groups), each comprising a plurality of pixels (paragraph 0033).
Regarding claim 21, El-Ghoroury discloses, in figures 2 and 3, an emissive directional light modulator (spatio-temporal directional light modulator) (paragraph 0032), wherein each group of pixels is organized into a square, rectangle or hexagonal pattern (figures 2 and 3 are square).
Regarding claims 22-23, El-Ghoroury discloses, in figures 2 and 3, an emissive directional light modulator (spatio-temporal directional light modulator) (paragraph 0032), wherein the directional modulation layer comprises patterns, each directional modulation layer pattern corresponding to a respective pixel pattern, each directional modulation layer having the same directional modulation pattern (paragraph 0033).
Regarding claim 24, El-Ghoroury discloses, in figures 2 and 3, an emissive directional light modulator (spatio-temporal directional light modulator) (paragraph 0032), wherein each directional modulation layer pattern directionally modulates light coupled onto it to a respective converging pattern (paragraph 0033).
Regarding claim 25, El-Ghoroury discloses, in figures 2 and 3, an emissive directional light modulator (spatio-temporal directional light modulator) (paragraph 0032), wherein each directional modulation layer pattern directionally modulates light coupled onto it to a respective diverging pattern (paragraph 0033).
Regarding claim 27, El-Ghoroury discloses, in figures 2 and 3, an emissive directional light modulator (spatio-temporal directional light modulator) (paragraph 0032), wherein the plurality of micro- grating diffractive optical elements (diffractive plate) are formed by a plurality of layers of metal rails or dielectric materials with different indexes of refraction (paragraph 0031).
Regarding claim 28, El-Ghoroury discloses, in figures 2 and 3, an emissive directional light modulator (spatio-temporal directional light modulator) (paragraph 0032), wherein the plurality of micro- grating diffractive optical elements comprise transmission grating selected from one blazed grating or rail grating (diffractive plate) (paragraph 0031).
Regarding claim 29, El-Ghoroury discloses, in figures 2 and 3, an emissive directional light modulator (spatio-temporal directional light modulator) (paragraph 0032), wherein the solid-state light emitting display layer comprising the array of light emitting pixels comprise a plurality of pixelated III/IV semiconductor layers to emit at least partially collimated, pixelated light (paragraphs 0030, 0033-0034).
Regarding claim 30, El-Ghoroury discloses, in figures 2 and 3, an emissive directional light modulator (spatio-temporal directional light modulator) (paragraph 0032), wherein each optical element to directionally modulate light coupled to it from the corresponding light emitting pixel in a respective direction comprises each optical element to directionally modulate light coupled to it from a corresponding light emitting pixel in a pre-selected respective direction (paragraph 0032 discloses WLO micro lens array (MLA) 220 mounted directly on top of its emissive surface with the entire assembly being temporally articulated around at least one axis, and preferably around both its x and y axes).
Regarding claim 32, El-Ghoroury discloses, in figures 2 and 3, an emissive directional light modulator (spatio-temporal directional light modulator) (paragraph 0032), wherein the pixelated II/V semiconductor layers to emit at least partially collimated, pixelated light that is modulated chromatically and temporally (paragraphs 0030 and 0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872